United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-51140
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JULIA ANN BALDERAS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 2:02-CR-32-1-AML
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Julia Ann

Balderas has moved to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Balderas has filed

a response to counsel’s motion to withdraw.    Our independent

review of the brief, Balderas’s response, and the record

discloses no nonfrivolous issues for appeal.    We decline to

address any claim of ineffective assistance of counsel, without

prejudice to Balderas’s right to assert such claims in a motion


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-51140
                                 -2-

pursuant to 28 U.S.C. § 2255.    United States v. Higdon, 832 F.2d

312, 314 (5th Cir. 1987).    Counsel’s motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.    See 5TH CIR. R. 42.2.